Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on August 11, 2021.
Claims 1-26 are canceled.
Claims 27, 35, and 43 are amended.
Claims 27-47 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-29, 31, 33-37, 39, and 41-45 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harris et al. (US Pub. No. 2010/0191262 A1, herein, Harris).
Regarding claim 27, Harris discloses a fastener cartridge (50 – Figs. 7-9), comprising: 
a cartridge body (70) comprising a tissue-supporting deck (50, 60, - Fig. 9, Para [0069]) and cavities (123,125 – Figs. 16-17) defined in said tissue- supporting deck, said cavities comprising a first cavity (125); 
a firing member (130) configured to move through said cartridge body during a firing stroke (Para [0074]); and 
fasteners (10 – Fig. 4B) comprising a first fastener (fastener 10 shown in Fig. 17) positioned in said first cavity in a ready-to-eject configuration (“pre-fire position” – Para [0076], Figs. 16-17), said first fastener comprising: 
a base (12); 
a proximal leg (16), comprising: 
a first proximal segment (at 16) extending from said base (12); and 
a second proximal segment (22) extending from said first proximal segment, wherein a proximal angle (θ) is defined between said first proximal segment and said second proximal segment; and 
a distal leg (14), comprising: 
a first distal segment (at 14) extending from said base (12); and 
20) extending from said first distal segment, wherein a distal angle (β) is defined between said first distal segment and said second distal segment; 
wherein said first distal segment and said first proximal segment are different lengths (“end segments 20, 22 are of different lengths”), and wherein said proximal angle and said distal angle are different (Fig. 4B) when said first fastener is in said ready-to-eject configuration (Para [0062]).

Regarding claim 28, Harris discloses the fastener cartridge as recited above, wherein said second distal segment and said second proximal segment are different lengths (“the longer length of one leg portion - Para [0062]).

Regarding claim 29, Harris discloses the fastener cartridge as recited above, wherein said proximal leg and said distal leg are the same height (Figs. 3 and 17).

Regarding claim 31, Harris discloses the fastener cartridge as recited above, wherein said proximal leg comprises a first tip (26), wherein said distal leg comprises a second tip (26), and wherein the longitudinal spread between said first tip and said second tip is different than the longitudinal length of said base (Fig. 4B).

Regarding claim 33, Harris discloses the fastener cartridge as recited above, wherein said cavities are arranged in a longitudinal row (Fig. 16).

Regarding claim 34, Harris discloses the fastener cartridge as recited above, wherein said firing member is movable distally along said longitudinal row during the firing stroke (Para [0074]).

Regarding claim 35, Harris discloses a fastener cartridge (50 – Figs. 7-9), comprising: 
a cartridge body (70) comprising a tissue-supporting deck (50, 60, - Fig. 9, Para [0069]) and cavities (123,125 – Figs. 16-17) defined in said tissue- supporting deck, said cavities comprising a first cavity (125); 
a firing member (130) configured to move through said cartridge body during a firing stroke (Para [0074]); and 
fasteners (10 – Fig. 4B) comprising a first fastener (fastener 10 shown in Fig. 17) positioned in said first cavity in a ready-to-eject configuration (“pre-fire position” – Para [0076], Figs. 16-17), said first fastener comprising: 
a base (12); 
a proximal leg (16), comprising: 
a first proximal segment (at 16); and 
a second proximal segment (22), wherein said first proximal segment and said second proximal segment are not collinear (Fig. 4B); and 
a distal leg (14), comprising: 
a first distal segment (at 14); and 
20), wherein said first distal segment and said second distal segment are not collinear (Fig. 4B); 
wherein said first distal segment and said first proximal segment are different lengths (“end segments 20, 22 are of different lengths”) when said first fastener is in said ready-to-eject configuration, and wherein said second distal segment and said second proximal segment are different lengths (“the longer length of one leg portion”) when said first fastener is in said ready-to-eject configuration (Para [0062]).

Regarding claim 36, Harris discloses the fastener cartridge as recited above, wherein said proximal leg and said distal leg are the same height (Figs. 3 and 17).

Regarding claim 37, Harris discloses the fastener cartridge as recited above, wherein said first proximal segment is obliquely-oriented at a first angle (θ) relative to said second proximal segment, wherein said first distal segment is obliquely-oriented at a second angle (β) relative to said second distal segment, and wherein said first angle is different than said second angle (Fig. 4B).

Regarding claim 39, Harris discloses the fastener cartridge as recited above, wherein said proximal leg comprises a first tip (26), wherein said distal leg comprises a second tip (26), and wherein the longitudinal spread between said first tip and said second tip is greater than the longitudinal length of said base (Fig. 4B).

Regarding claim 41, Harris discloses the fastener cartridge as recited above, wherein said cavities are arranged in a longitudinal row (Fig. 16).

Regarding claim 42, Harris discloses the fastener cartridge as recited above, wherein said firing member is movable distally along said longitudinal row during the firing stroke (Para [0074]).

Regarding claim 43, Harris discloses a fastener cartridge (50 – Figs. 7-9), comprising: 
a cartridge body (70) comprising a tissue-supporting deck (50, 60, - Fig. 9, Para [0069]) and cavities (123,125 – Figs. 16-17) defined in said tissue- supporting deck, said cavities comprising a first cavity (125); 
a firing member (130) configured to move through said cartridge body during a firing stroke (Para [0074]); and 
fasteners (10 – Fig. 4B) comprising a first fastener (fastener 10 shown in Fig. 17) positioned in said first cavity in a ready-to-eject configuration (“pre-fire position” – Para [0076], Figs. 16-17), said first fastener comprising: 
a base (12); 
a proximal leg (16), comprising: 
a first proximal segment (at 16); and 
a second proximal segment (22), wherein said first proximal segment and said second proximal segment are not collinear (Fig. 4B); and 
θ) between said first proximal segment and said second proximal segment, wherein said proximal joint is a first cantilevered distance from said base (Fig. 4B); and
a distal leg (14), comprising: 
a first distal segment (at 14); and 
a second distal segment (20), wherein said first distal segment and said second distal segment are not collinear (Fig. 4B); and 
a distal joint (creating angle β) between said first distal segment and said second distal segment, wherein said distal joint is a second cantilevered distance from said base (Fig. 4B), and wherein said first cantilevered distance is different than said second cantilevered distance when said first fastener is in said ready-to-eject configuration (Para [0062]).

Regarding claim 44, Harris discloses the fastener cartridge as recited above, wherein said proximal leg and said distal leg are the same height (Figs. 3 and 17).

Regarding claim 45, Harris discloses the fastener cartridge as recited above, wherein said first proximal segment is obliquely-oriented at a first angle (θ) relative to said second proximal segment, wherein said first distal segment is obliquely-oriented at a second angle (β) relative to said second distal segment, and wherein said first angle is different than said second angle (Fig. 4B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 30, 38 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Pub. No. 2010/0191262 A1, herein, Harris) in view of Viola et al. (US Pub. No. 2011/0087278 A1, herein, Viola).
Regarding claim 30, Harris discloses the fastener cartridge as recited above, wherein said first proximal segment is oriented at a first angle relative to said base, wherein said first distal segment is oriented at a second angle relative to said base (Fig. 4B).
Harris does not expressly disclose that said first angle is different than said second angle.
Viola teaches that said first angle (α) is different than said second angle (β) (Figs. 3 and 4, Para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge disclosed by Harris so that said first angle is different than said second angle as taught by Viola in order to further permit bending or deformation of the staple (Viola, Para [0027]).

Regarding claim 38, Harris discloses the fastener cartridge as recited above, wherein said first proximal segment is oriented at a first angle relative to said base, 
Harris does not expressly disclose that said first angle is different than said second angle.
Viola teaches that said first angle (α) is different than said second angle (β) (Figs. 3 and 4, Para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge disclosed by Harris so that said first angle is different than said second angle as taught by Viola in order to further permit bending or deformation of the staple (Viola, Para [0027]).

Regarding claim 46, Harris discloses the fastener cartridge as recited above, wherein said first proximal segment is oriented at a first angle relative to said base, wherein said first distal segment is oriented at a second angle relative to said base (Fig. 4B).
Harris does not expressly disclose that said first angle is different than said second angle.
Viola teaches that said first angle (α) is different than said second angle (β) (Figs. 3 and 4, Para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the fastener cartridge disclosed by Harris so that said first angle is different than said second angle Viola, Para [0027]).

Allowable Subject Matter
Claims 32, 40, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Pages 7-11, filed July 28, 2021, with respect to the rejection(s) of claim(s) 27-47 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.
Examiner relies on Harris to disclose the newly amended claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






August 26, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731